Lucas, Judge :
I concur in the conclusions reached by the opinion above, as decided by Judge English, upon the further ground that a grant of real estate by a father to his own daughter by a deed, which gives her long and easy terms of payment, and on which no cash payment is made, and alien reserved for the purchase-money, can not properly be said to be a purchase by her husband, and that the circumstances relieve her from the presumption that her husband is to furnish *137the funds to pay for the land. I think that the father has a right to make such a contract with his own daughter, and that, if she can pay for the land out of the ice-crop, or other crops gathered on the same, neither the land itself nor such crops nor any personalty she may acquire from the proceeds thereof ought generally to be liable for judgments obtained against her husband. I think the case is ruled by Miller v. Peck, 18 W. Va. 75, and Hamilton v. Steele, 22 W. va. 348, rather than by McMaster v. Edgar, Id. 673, and Stockdale v. Harris, 23 W. Va. 499.
REVERSED.